Title: To James Madison from Peter R. Beverley, 10 September 1808
From: Beverley, Peter R.
To: Madison, James



Sir
Bolinggreen Caroline Cty Sept. 10. 1808

I took the liberty some time ago of inclosing you some letters of the utmost importance, directed to my Brother then in France.  They all reached him bien a propos well to the purpose, so much so, that I again take the liberty of inclosing two more of equal importance which I will thank you to include in any inclosures you may forward to our minister in London.  I have been thus particular in order that the letters may not miscarry as is frequently the case when put into the common letter bag.  With much respect I am Sir, your ob & most huml Servt.

Peter R Beverley

